EXHIBIT 10.1a
 
September 6, 2012
 


 
Jerry Cook
18305 East San Jose Ave.
City of Industry, CA 91748


Re:  Third Amendment to Amended and Restated Employment Letter Agreement


Dear Jerry:


This letter is to confirm our mutual understanding with respect to your future
plans and the transition which necessarily will occur as a result of them.  As
such, this letter will be considered a third amendment to your employment
agreement with the company (the “Agreement”), which remains in full force and
effect.


1.           You have told me that you are resigning from the company, effective
February 28, 2013 (“Resignation Date”).  Still, you agree that you will continue
to perform duties consistent with that of the position of Chief Store Officer
through and including the Resignation Date.


2.           Since you will continue to work for the Company throughout the
eligibility period for the 2012 Annual Bonus Plan, we agree that you will remain
eligible for the bonus despite your resignation prior to its planned
payout.  Accordingly, Section 3 of the Agreement is hereby amended and restated
in its entirety to read as follows:


In addition to your base salary, you will be eligible to earn an annual
performance bonus for 2012 (“2012 Bonus”) pursuant to the Company’s Annual Bonus
Plan, as approved by the Board of Directors in March, 2012.


3.           Since you have resigned, you have forfeited any rights to receive
severance of any kind, but we have agreed that if your employment is terminated
before the Resignation Date, you may still receive compensation as follows:


(a)           If you accept a position and choose to leave the Company prior to
the Resignation Date and you provide the Company notice no less than four (4)
weeks prior to commencement of such employment, you will be paid the prorated
portion of your 2012 Bonus, prorated to your last day of employment and based on
earned bonus accrual as of your termination date.  All other compensation and
benefits will cease immediately and you will receive no additional payments from
the Company other than your accrued base salary and accrued and unused vacation
benefits earned through the date of your termination.


(b)           If the Company terminates your employment without Cause and not
due to your death or Disability, then, subject to your timely delivery
applicable COBRA and related documentation, you shall be entitled to receive the
following: (1) continued payment of your base salary through the Resignation
Date, made according to the normal payroll practice of the Company; (2)
reimbursement of the same percentage of COBRA and other premiums for health care
for you and your qualified beneficiaries as it currently pays, for applicable
coverage through the Resignation Date; and, (3) payment of a prorated portion of
your 2012 Bonus, prorated to your last day of employment, based on earned bonus
accrual as of your termination date.
 
 
48

--------------------------------------------------------------------------------

 
 
(c)           The 2012 Bonus will not be paid in the event your employment is
terminated by the Company for Cause prior to the Resignation Date.


Section 6 of the Agreement is hereby amended in a manner consistent with the
foregoing.


4.           For clarity, stock option grants previously awarded to you will
continue to vest until the Resignation Date or the earlier termination of your
employment, but will cease to vest at that point.  There will be no acceleration
of stock option vesting.


5.           On the Resignation Date, or such earlier date you cease to be
employed by the Company, you will return all company property in your
possession, including your company car.


If the above terms are acceptable to you, please sign this letter below and
return it to the me at your earliest convenience.


Sincerely,



--------------------------------------------------------------------------------

Lisa Harper
CEO


Accepted and Agreed:
 

--------------------------------------------------------------------------------

Jerry Cook
 
 
49